Citation Nr: 0314049	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-01 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left thoracic outlet 
syndrome with instability of the left (minor) shoulder, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to June 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which denied an increase in a 10 
percent rating for service-connected left thoracic outlet 
syndrome with instability of the left (minor) shoulder.  The 
veteran appealed for an increased rating.  A personal hearing 
was held before a member of the Board at the RO (i.e. a 
Travel Board hearing) in January 2002.

The Board notes that during the course of the appeal, the RO 
denied service connection for a low back disability, a right 
shoulder disability, bilateral lower extremity numbness, 
right upper extremity and hand numbness, headaches, and a  
neck disability.  As the veteran did not appeal these 
denials, these issues are not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Left thoracic outlet syndrome with instability of the 
left (minor) shoulder is manifested by no more than mild 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left thoracic outlet syndrome with instability of the left 
(minor) shoulder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial July 2000 rating decision, in the 
January 2001 statement of the case, in supplemental 
statements of the case dated in July 2002 and February 2003, 
and in letters dated in March 2001, and June 2002 have 
provided the veteran with sufficient information regarding 
the applicable rules.  These documents are incorporated by 
reference.  The veteran and his representative have submitted 
written arguments and testimony.  The letters, the statement 
of the case, and the supplemental statements of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

In a July 1989 rating decision, the RO established service 
connection for instability of the left shoulder with thoracic 
outlet syndrome, rated noncompensable.

In a December 1990 rating decision, the RO granted an 
increased 10 percent rating for left thoracic outlet syndrome 
with instability of the left (minor) shoulder.  This rating 
has remained in effect to the present.

In May 2000, the veteran submitted a claim for an increased 
rating for his service-connected left shoulder disability.  
He complained of increased pain and increased use of over-
the-counter medication.

At a June 2000 VA examination, the veteran complained of 
increasing pain in the left shoulder.  He reported that he 
was right-handed.  He complained of a dull, constant pain in 
the left posterior neck, over the left trapezius, which 
radiated into the left shoulder joint and extended to the 
left elbow.  He also complained of numbness in the 4th and 5th 
fingers.  Aspirin and Motrin limited his pain, but did not 
totally relieve it, and that the pain kept him awake at 
night.  He denied receiving treatment for his left shoulder 
disability since service.  The veteran reported that the 
limiting factor was pain, and that he could lift at most 
fifteen pounds with the left arm.  He said that a driving 
position, with his left arm extended, would be limited to 
approximately 45 minutes.  He reported difficulty with 
maneuvers requiring abduction, adduction, forward flexion, 
and external and internal rotation, such as putting on a 
shirt.  He also reported difficulty adjusting the clutch 
while driving his motorcycle.

On examination, there was no asymmetry in the neck, shoulders 
or arms.  Upper arm measurements were symmetrical 
bilaterally.  The veteran was able to demonstrate rapid-
alternating testing on the upper extremities.  Distal pulses 
were intact.  Hand grasps were equal, as were all thumb-to-
finger opposition, with the exception of fingers 4 and 5 on 
the left demonstrating weakness.  The veteran had full range 
of motion for wrist flexion and extension.  On the left, the 
veteran had limited external rotation to approximately 80 
degrees, internal rotation was possible to 90 degrees, 
adduction was possible on the left to 50 degrees, and 
abduction was possible to 180 degrees.  Forward flexion was 
possible to 180 degrees and extension was possible to 50 
degrees.  There were no brachial deep tendon reflexes, and 
pronator deep tendon reflexes were intact and symmetrical.  
There was pain with palpation of the left and posterior neck 
regions, as well as over the left trapezius.  There was no 
pain with palpation of the acromioclavicular or glenohumeral 
joints.  There was minimal crepitus with flexion, extension, 
and rotation of the left shoulder.  There was evidence of 
asymmetrical strength of the neck muscles and shoulder 
girdle, biceps and triceps, with left-sided weakness 
apparent.  The diagnoses were thoracic outlet syndrome, by 
history, a radiographically normal left shoulder, and 
degenerative joint disease of the cervical spine, with spurs 
causing mild impingement at the lower cervical levels and 
some disc absorption at C6-C7.

In his November 2000 notice of disagreement, the veteran 
reported that his left shoulder frequently produced grating 
and popping sounds, and popped out of joint.  He complained 
of neck pain and numbness in his arms and hands.  He related 
that he was a truck driver.  In his January 2001 substantive 
appeal, he said he had constant pain in both shoulders and 
numbness in both hands radiating to his forearms.

At an April 2001 VA neurological examination, the veteran 
complained of a bilateral shoulder condition, a feeling of 
rubbery arms, and numbness of the hands.  He complained of 
intermittent numbness of the 4th and 5th fingers of both 
hands, the medial side of the hand and arm up to the shoulder 
blade.  On motor examination, there was normal bulk and tone, 
with no atrophy.  There were no abnormal movements.  
Individual muscle testing revealed 5/5 strength throughout 
except for the opponens muscle of the thumb, which was 4/5 
bilaterally.  Sensory examination revealed decreased 
sensation to light touch in the medial aspect of the hand and 
arm, and in both forearms and upper arms, in the same 
distribution that he reported subjective numbness.  Deep 
tendon reflexes were 2 bilaterally in the triceps, 2 in the 
right biceps and brachioradialis, 1 in the left biceps and 
brachioradialis, 2 in the knees bilaterally, and 2 in the 
ankles bilaterally.  The diagnoses were possible 
mononeuropathy versus radiculopathy, and musculoskeletal neck 
pain with associated headaches.  The examiner indicated that 
the objective findings consisted of apparent weakness of the 
median innervated muscles in both hands and a sensory loss, 
which did not follow a specific radicular or nerve 
distribution.  The biceps and brachioradialis reflexes were 
depressed on the left side when compared with the right.  It 
was difficult to put these findings together in a single 
neurologic distribution.  An electromyography and nerve 
conduction study was normal, with no electrodiagnostic 
evidence for a cervical or a lumbosacral radiculopathy.  The 
final diagnosis was musculoskeletal neck pain with associated 
headaches, with no electrical evidence for radiculopathy, 
mononeuropathy or polyneuropathy, i.e. no clear-cut evidence 
for nerve injury.

At a January 2002 Travel Board hearing, the veteran 
reiterated many of his assertions.  He said he could do 
almost anything with his left shoulder, but that he had very 
little endurance with the shoulder.  He said he could not 
work over his head for very long.  He said he had quit 
several truck-driving jobs as his disability prevented him 
from unloading a truck.  He related that he currently had a 
truck-driving job which did not require him to unload the 
truck, but that he did have to take breaks due to a stiff 
neck.  He said he had not received VA or private treatment 
for his left shoulder disability.  He reported that he had 
numbness and tingling in both arms when he lifted them above 
his head, but it was worse on the left.  He related that his 
left shoulder pain sometimes woke him up at night.

In May 2002 and January 2003, the Board remanded the case to 
the RO, primarily for RO review of VA medical records.

At a March 2003 VA examination performed to examine the 
veteran's neck, the examiner noted that the veteran 
complained of neck pain which radiated into his left 
shoulder.  He indicated that a shoulder examination was 
normal, and that there was no evidence of a thoracic outlet 
syndrome.  He opined that the veteran did not have a separate 
shoulder problem but that his "shoulder" symptoms were 
really trapezius symptoms related to his neck.  Furthermore, 
his bilateral ulnar nerve distribution paresthesias while 
driving were likely of positional nature and could very well 
be related to cubital tunnel pathology.

Analysis

The veteran contends that his service-connected left shoulder 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The veteran's left arm and hand is his minor, or non-
dominant, extremity.  For disability of the median nerve 
affecting the minor extremity, complete paralysis of the 
median nerve contemplates the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, and warrants a 60 
percent rating.  38 C.F.R. § 4.124a, Code 8515 (2002).

For incomplete paralysis, if severe, a 40 percent rating is 
warranted; for moderate incomplete paralysis, a 20 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2002).

Examination findings and treatment records have shown that 
the veteran has pain in the left shoulder.  On VA neurology 
examination in April 2001, there was normal muscle strength, 
bulk and tone in the left arm.  Sensory examination revealed 
decreased sensation to light touch in the medial aspect of 
both hands and arms.  The examiner indicated that the 
objective findings consisted of apparent weakness of the 
median innervated muscles in both hands and a sensory loss, 
which did not follow a specific radicular or nerve 
distribution.  The biceps and brachioradialis reflexes were 
depressed on the left side when compared with the right.  It 
was difficult to put these findings together in a single 
neurologic distribution.  An electromyography and nerve 
conduction study was normal, with no electrodiagnostic 
evidence for a cervical or a lumbosacral radiculopathy.  The 
final diagnosis was musculoskeletal neck pain with associated 
headaches, with no electrical evidence for radiculopathy, 
mononeuropathy or polyneuropathy, i.e. no clear-cut evidence 
for nerve injury.  At a March 2003 VA examination, the 
examiner opined that the veteran did not have a left shoulder 
disability, that there was no evidence of a thoracic outlet 
syndrome, and that many of his "shoulder" symptoms were 
really trapezius symptoms related to his neck.  There is no 
medical evidence of muscle atrophy in the left upper 
extremity, or instability of the left shoulder.

Findings are indicative of no more than mild incomplete 
paralysis of the median nerve.  Further, the recent findings, 
which show only sensory impairment, i.e., pain, do not 
reflect more than mild functional impairment.  The weight of 
the evidence shows this condition remains no more than 10 
percent disabling based on impairment equivalent to mild 
incomplete paralysis under Code 8515.  The preponderance of 
the evidence is against the claim for a higher rating for 
this disability; thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's left shoulder disability has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

An increased rating for left thoracic outlet syndrome with 
instability of the left (minor) shoulder is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

